DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 7 and 17, “image recording device” is interpreted under 35 U.S.C 112(f) to mean a camera.
In claims 7 and 17, “a drive” is interpreted under 35 U.S.C 112(f) to mean a motor used for opening or closing a door.
In claims 7-10 and 17, “control device” is interpreted under 35 U.S.C 112(f) to mean a computer.
In claims 8-9 and 17, “signaling unit” is interpreted under 35 U.S.C 112(f) to mean a speaker or other device used for emitting a sound.
In claims 10 and 17, “issuing unit” is interpreted under 35 U.S.C 112(f) to mean a device used to allow animals to have access to feed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “of typical procedures of approach of the animal”. It is unclear the meets and bounds of “typical”. 
Claim 11 recites the limitation of “a further degree of matching between first features of the images and second features of the reference images”. It is unclear as to which features of the images are being compared.
Claim 15 recites the limitation of “the first animal” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure of a generic smell sensor does not sufficiently explain how it would work via data processing and animal smell recognition.
Regarding claim 17, the term “typical procedures of approach of the animal” is a relative term and one of ordinary skill in the art would not know its meaning.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 10, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Monk (US Pub. 2017/0273277 A1).
Regarding claim 7, Monk discloses a device for identifying an animal, comprising: 
an image recording device adapted to capture images of an animal located in proximity to the device (Abstract, lines 5-6: “Cameras and, in some cases, other detectors are used to detect and identify animals by species”);
and a database adapted to store reference images of typical procedures of approach of the animal; wherein a degree of matching between the images and the reference images is determined (Pg. 2, [0010], lines 1-7: “Computer 340 may, for example, have stored or have access to either a collection of images for each species targeted for recognition or a data set characteristic of each species targeted for recognition. For example, the computer may have an archive of 1500 images of deer that may be compared to the images from Cameras 310 such that deer may be positively identified”);
and wherein, depending on the degree of matching, a drive for at least one of opening and unlocking a door is actuated via a control device (Abstract, lines 1-5: “Animal feeders are disclosed that include a barrier limiting access to feed inside the feeder, doors controlled by an actuator and a control system configured to feed certain species to the exclusion of others by the recognition of those species”).
Regarding claim 10, Monk discloses depending on the degree of matching, an issuing unit for issuing feed is activated via the control device (Abstract, lines 5-10: “Cameras and, in some cases, other detectors are used to detect and identify animals by species. Doors may be configured to be open by default and remain open for the feeding of desired animals with the doors closing to prevent feeding upon the approach of an animal targeted for exclusion”).
Regarding claim 12, Monk discloses further reference images of an appearance of a first animal are stored in the database (Pg. 2, [0010], lines 1-7: “Computer 340 may, for example, have stored or have access to either a collection of images for each species targeted for recognition or a data set characteristic of each species targeted for recognition. For example, the computer may have an archive of 1500 images of deer that may be compared to the images from Cameras 310 such that deer may be positively identified”).
Regarding claim 17, Monk discloses a device for identifying an animal, comprising: 
an image recording device adapted to capture images of an animal located in proximity to the device (Abstract, lines 5-6: “Cameras and, in some cases, other detectors are used to detect and identify animals by species”);
6Attorney Docket No. 7800-016a database adapted to store reference images of typical procedures of approach of the animal; wherein a degree of matching is determined between one of: 
the images and the reference images; and first features of the images and second features of the reference images (Pg. 2, [0010], lines 1-7: “Computer 340 may, for example, have stored or have access to either a collection of images for each species targeted for recognition or a data set characteristic of each species targeted for recognition. For example, the computer may have an archive of 1500 images of deer that may be compared to the images from Cameras 310 such that deer may be positively identified”);

and wherein, depending on the degree of matching, a control device activates one of: a drive for opening a door; a signalling unit for issuing one of an alert tone and a luring sound; and an issuing unit for issuing feed (Abstract, lines 1-5: “Animal feeders are disclosed that include a barrier limiting access to feed inside the feeder, doors controlled by an actuator and a control system configured to feed certain species to the exclusion of others by the recognition of those species”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Monk (US Pub. 2017/0273277 A1) in view of Brown (US Pub. 2014/0090299 A1).
Regarding claim 8, Monk discloses the claimed invention except for as taught by Brown, depending on the degree of matching, a signalling unit for issuing an alert tone is activated via the control device (Pg. 1, [0015], lines 1-4: “In one embodiment, at the moment that the door commences the "open mode", the door system emits a pleasant two tone whistle inside and outside that alerts the animal to the fact that access to the door is now available”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the alert tone of Brown to associate positive identification with a sound to the animal.
Regarding claim 9, Monk discloses the claimed invention except for as taught by Brown, depending on the degree of matching, a signalling unit for issuing a luring sound is activated via the control device (Pg. 1, [0015], lines 1-4: “In one embodiment, at the moment that the door commences the "open mode", the door system emits a pleasant two tone whistle inside and outside that alerts the animal to the fact that access to the door is now available”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the sound of Brown to entice the animal to access the device. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Monk (US Pub. 2017/0273277 A1) in view of Chamberlain (US Pub. 2011/0297090 A1).
Regarding claim 13, Monk discloses the claimed invention except for as taught by Chamberlain, pressure sensors arranged in a zone, which zone the animal enters when approaching at least one of the device and the door (Pg. 2, [0023]: “The preferred animal proximity detector is an RFID detector. Another animal proximity detector may be a motion sensor such as a beam that is interrupted, for example an infra-red beam and sensor. An alternative animal proximity detector is a pressure sensor operative to sense the weight of an animal. The animal proximity detector may be used in conjunction with the animal identification means and a microprocessor in order to determine whether the animal that is detected at the feeding apparatus is an 'authorised' animal or not and if the animal is not an authorised animal, the optimum moment to startle it”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the pressure sensor of Chamberlain as it is known in the art for detecting the presence of an entity.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Monk (US Pub. 2017/0273277 A1) in view of Hill (US Pub. 2010/0328030 A1).
Regarding claim 14, Monk discloses the claimed invention except for as taught by Hill, the device comprises a reader for reading out a code, which code is stored in a storage medium attached to the animal (Abstract, lines 1-9: “An RFID reader for use in a pet door to control access for a pet bearing an RFID tag or implant. The RFID reader incorporates and is operable in two modes, a learn mode and a normal mode. In learn mode, the reader stores the ID code of an RFID transponder in the vicinity of the reader and also derives additional reader information corresponding to the RFID transponder. In normal mode, the reader compares the ID codes stored in memory to the RFID signal returned from an RFID transponder in the vicinity of said the reader”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the code reader of Hill to better identify the animals that are allowed to access the device.
Regarding claim 16, Monk discloses the claimed invention except for as taught by Hill, a locking device for locking the door (Pg. 4, [0084], lines 7-9: “When the measured ID code matches one stored in memory the door lock is opened and the animal is allowed to enter the house”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the lock of Hill to prevent animals from accessing the device unless approved.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Monk (US Pub. 2017/0273277 A1) in view of Garcia (US Pub. 2003/0126977 A1).
Regarding claim 15, Monk discloses the claimed invention except for as taught by Garcia, a smell sensor for determining the smell of the first animal; wherein a smell of the animal is matched with a reference smell stored in a form of reference data (Pg. 2, [0013], lines 1-4: “According to yet a further aspect of the invention, there is provided a carry pack for an animal used to detect the presence of a target object by sensing a characteristic odor associated with the target object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for identifying an animal of Monk to include the odor sensor of Garcia because the concept of using a target odor to identify an object is known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642